 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAuburn Foundry, Inc. and Local 322, InternationalMolders and Allied Workers Union, AFL•CIO-CLC. Case 25-CA-1388915 June 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 29 March 1985 the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding, finding, inter alia, that the Re-spondent had discriminatorily discharged GeorgeSanchez in violation of Section 8(a)(3) and (1) ofthe Act, and directed Respondent to offer him rein-statement to his former job, or (if he was perma-nently replaced prior to 6 August 1981) to placehim on a preferential hiring list, and to make himwhole.' The Court of Appeals for the Seventh Cir-cuit enforced the Board's Order on 5 May 1986.2On 17 December 1986 Administrative LawJudge Frank H. Itkin issued the attached supple-mental decision. The Respondent and the GeneralCounsel filed exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,3 and conclusions and to adopt the recom-mended Order.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, AuburnFoundry, Inc., Auburn, Indiana, its officers, agents,successors, and assigns, shall take the action setforth in the Order.1 274 NLRB 13172 791 F 2d 619, reheanng denied (June 25, 1986) (unpublished)3 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings4 We agree with the General Counsel that the Respondent's backpayobligation continues until a valid offer of reinstatement is made Howev-er, we find it unnecessary to modify the judge's recommended Order be-cause the Respondent's continuing obligation is contained in the Board'soriginal Order in the underlying unfair labor practice case, which thecourt of appeals enforced.Ann Rybolt, Esq., for the General Counsel.George Dodd, Esq., for Respondent Employer.284 NLRB No. 33Kevin Wallace Esq., for the Charging Party.SUPPLEMENTAL DECISIONFRANK H. ITKIN, Administrative Law Judge. This is abackpay proceeding. On May 29, 1985, the NationalLabor Relations Board issued its Decision and Order inthe above case (274 NLRB 1317) finding, insofar as per-tinent here, that Respondent Employer had dischargedemployee George Sanchez on August 6, 1981, in viola-tion of Section 8(a)(1) and (3) of the National Labor Re-lations Act.' The Board's Order directed the Employerto, inter alia:Offer employee George Sanchez immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any othernghts or privileges, if he was not permanently re-placed before August 6, 1981, dismissing if neces-sary any replacement hired after that date; andmake him whole for any loss of earnings he mayhave suffered by reason of the discriminationagainst him in the manner set forth in the remedysection of the administrative law judge's decision, asmodified. If no employment is available for suchemployee, he shall be placed on a preferential hiringlist based on seniority, or some other nondiscrimina-tory test, for employment as a job becomes avail-able.Thereafter, on May 30, 1986, the United States Courtof Appeals for the Seventh Circuit enforced the Board'sOrder. (See Jt. Exhs. 1(a), (b), and (c).)A controversy subsequently arose over the amount ofbackpay due to the discriminatee under the Order. Con-sequently, a supplemental hearing was held in Auburn,Indiana, on August 27, 1986. On the entire record, in-cluding my observation of the demeanor of the wit-nesses, and after due consideration of the briefs filed, Imake the followingFINDINGS OF FACT AND CONCLUSIONS OF LAWUnder the terms of the Board's Order, as the partiesstipulated, employee Sanchez first became entitled to re-instatement on September 14, 1983. The Employer, how-ever, never offered employee Sanchez reinstatement. TheEmployer contends that its reinstatement and backpayobligation to employee Sanchez was terminated shortlyafter November 17, 1983, when Sanchez was convictedof possession of a controlled substance and incarcerateduntil May 1, 1984. The General Counsel agrees that theEmployer's backpay obligation should be tolled whileemployee Sanchez was thus unavailable for employment;however, the General Counsel contends that this 6-month incarceration does not terminate the Employer'sreinstatement and backpay obligation. The Employer, onthe other hand, acknowledges that employee Sanchez, by1 As the Board stated, no exceptions had been filed by the Employerto the administrative law judge's specific finding in his decision issued onMay 22, 1982, that Sanchez had been unlawfully discharged AUBURN FOUNDRY, INC.243this criminal conviction, was not rendered unfit for fur-ther employment. Instead, the Employer solely arguesthat employee SanchezŠif he had been offered reinstate-mentŠwould have been lawfully terminated while incar-cerated because he would have been in violation of theEmployer's absenteeism policies. (Tr. 9-16.)It is settled law that the "finding of an unfair laborpractice . . . is presumptive proof that some backpay isowed" (NLRB v. Mastro Plastics Corp., 354 F.2d 170, 178(2d Cir. 1965), and the General Counsel's burden is limit-ed to showing "what would not have been taken" fromthe employee "if the Company had not contravened theAct." Virginia Electric & Power Co. v. NLRB, 319 U.S.533, 544 (1943). And, as the court explained in NLRB v.Brown & Root, Inc., 311 F.2d 447, 454 (8th Cir. 1963),Rin a backpay proceeding the burden is upon theGeneral Counsel to show the gross amounts of backpay due. When that has been done, however, theburden is upon the employer to establish factswhich would negative the existence of liability to agiven employee or which would mitigate that liabil-ity.Of course, as the Supreme Court recently observed inSure Tan, Inc. v. NLRB, 467 U.S. 883, 900 (1984):[A] backpay remedy must be sufficiently tailored toexpunge only the actual, and not merely speculative,consequences of the unfair labor practices. . . .Consequently, the Board must "give due consideration tothe employee's responsibility to mitigate damages" and"deduct from the backpay award any wages earned inthe interim" (ibid.). Likewise, the Board must determinewhether an employee's "being out of the country, incar-cerated or ill" during the pertinent period should resultin any tolling of the backpay obligation. Cf. OverseasMotors, 277 NLRB 552 (1985). In like vein, the Boardmay be required to tailor its remedy "where the jobs af-fected by the illegal discharge would have been phasedout anyway regardless of the unfair labor practices" Cf.NLRB v. Vancouver Plywood Co., 604 F.2d 596, 601-603(9th 1979). For, "only actual losses should be madegood." Sure Tan, supra.A somewhat different situation arises, however, wherean unlawfully discharged employee is later renderedunfit for further employment. See Allied Letter Craft Co.,272 NLRB 612 (1984). In such circumstances, as theBoard explained in Gifford-Hill Co., 188 NLRB 337(1971), the discriminatee "need not be offered reinstate-ment" and "his backpay should end as of the time hebecame unavailable for employment." In Gifford-Hill  Co.,supra, the discriminatee had been convicted of fivearmed robberies and was then "serving 15 years inprison."In short, it is the employer who has the burden ofshowing in a backpay case circumstances that wouldeither toll backpay or terminate the reinstatement andbackpay obligation. And, as discussed below, remote,speculative, and unsubstantiated assertions by an employ-er about what might have happened if it had compliedwith an outstanding Board and court order will not meetthis burden. The evidence adduced here by the Employ-er in support of its contention is summarized below.John Phillips became director of industrial relations atthe Employer's facility in July 1982.2 Phillips recalledthat employee Sanchez, following his discharge, wrotethe Employer in early 1982 requesting a copy of his W-2forms. Later, in 1984, Sanchez wrote the Employer"asking the Foundry to consider giving him a chanceupon his release" from prison. Then, "after his release,Sanchez wrote another letter again asking for consider-ation to be rehired." Phillips added: "There was a thirdletter from . . . the attorney indicating roughly the samething." Phillips did not respond to employee Sanchez.Phillips "really didn't think it was necessary to make anyresponse assuming that he [Sanchez] was going to be re-instated by the Board."Phillips then asserted:[H]e [Sanchez] certainly would have been terminat-ed after his alleged rehiring in September [1983]; hewould have taken himself out of the work force bybeing terminated when he went to prison in No-vember 1983, and just wouldn't have been eligiblefor rehire.Phillips, in support of his assertion, cited the absenteeismpolicies of the Employer, testifying as follows:Q. If Mr. Sanchez had been an employee of theCompany on November 17, 1983, and incarceratedon that date through approximately May 1, 1984,what if any rules or regulations of Auburn Foundrywould have been applicable to his situation?A. Well, two things could or would have hap-pened at that time. We have a policy, a contractualpolicy, that if an employee absents himself fromwork for three consecutive days without calling in,he is considered a voluntary quit. Had Mr. Sanchezgone to prison and [n]either he nor somebody elsecalled in for him, he would have fallen into thatcategory.The second alternative, assuming that he orsomebody would have called in and said he was offfor whatever reason, he would have fallen into ourprogressive discipline procedure, which goes from acontact . . . through four written warnings. Andthe way that works is, back at that time, if youmissed three days within a 30 day period, you weresubject to a disciplinary action. And assuming hemissed three consecutive days and called in, theywould have been considered unexcused. He wouldhave been given a contact for absenteeism.Assuming further the next three days somebodycalled in, he would have again been counted unex-cused and another warning would have beenissuedŠor the first warning would have beenissued. And you go on to the next three, to the next2 As noted, employee Sanchez had been unlawfully discharged onAugust 6, 1981 The administrative law judge's decision issued on May22, 1982. No exceptions were filed to his specific finding that employeeSanchez had been unlawfully discharged The Board's Decision andOrder issued on May 29, 1985 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthree, till you finally come up with the fourth three,and at that time he would have compiled four writ-ten warnings within a one year period and thereforewould have been subject to discharge and would, infact, have been discharged. [Cf. R. Exh. 7.]Phillips recalled "examples of employees whose ab-sence while incarcerated caused or contributed to theirtermination." Respondent's Exhibit 8 is the file pertainingto former employee James Conley. Conley was terminat-ed for a "three-day no call" absence. Phillips assertedthat he had been told that "Conley was in jail" at thetime Phillips acknowledged that this additional informa-tion "is not in the folder"•no "notation is made" in therecords "as to jail time for any absence of any employ-ee."Respondent's Exhibit 9 is the file of former employeeDwight Pinson. Pinson was fired following warnings for"poor workmanship" and "poor attendance." Phillips as-serted:On March 9, [Pinson] left early . . . the policecame and removed him from work. . . and then onthe 10th he called in and said he was in jail . . .that led to three days unexcused [absence] and hewas terminated the next day.Again, no "notation is made" with respect "to jail timefor any absence of any employee."3 Phillips insisted thatthere are no "exceptions to the discharge policy concern-ing excessive absenteeism." Phillips further insisted thatemployee Sanchez would not have been granted "a leaveof absence to serve his sentence" and "we would notrehire anybody that had been terminated."Elsewhere, Phillips acknowledged that the Employer's"work rules" (R. Exh. 7, sec. 1) provide that "a convic-tion of a felony is grounds for a discharge" and this rulehas not been enforced. Concededly, the Employer"would not have terminated Mr. Sanchez because of hisconviction." The Employer employs convicted felons.Phillips also acknowledged that the Employer has"granted leaves of absences to employees who weregiven an option of receiving medical treatment in a drugor alcohol dependency clinic in lieu of jail." Some ofthese "were voluntary admissions" to such clinics and"others were under the auspices of the court." (See R.Exh 15.) Finally, Phillips acknowledged that the Em-ployer's "three day no call absence policy" was "oral. . . at the time"; Phillips was unaware "whether Mr.Sanchez would have known about that policy"; an "em-ployee who is absent three or more consecutive dayswithout telephoning the Foundry is deemed to have vol-untarily resigned his employment"; and, under the Em-ployer's progressive discipline policy of four warningsfor, inter alia, excessive absenteeism, it would take about3 weeks to fire an employee. Phillips recognized the "dif-ficulty in applying such a rule to a person who is waitingan offer of reinstatement."43 R Exhs 10, 11, 12, and 13 are also personnel records of former em-ployees Danny Smith, Rick Fugate, Dean Fuller, and Linton BargerThese employees were discharged because of excessive absenteeism4 According to PhillipsElsewhere, Phillips claimed that he did not learn ofthe pending unfair labor practice case involving employ-ee Sanchez until June 1984. He acknowledged that this"case was pending," however, "there was other things† . . all kinds of things that were going on." He asserted:I didn't know George, nor did I care about George.All I was dealing with was a former employee thatwas terminated, rightfully or wrongfully, I didn'tknow.He added:All I can say is that in June of 1984, the only thingthat the record showed was that George Sanchezwas terminated for strike violence in August 1981.When I saw that, he was in my opinion ineligiblefor rehire for that reason. He had been fired.Phillips was asked: "You then learned . . . more aboutMr. Sanchez. What if any change did that bring to yourdetermination whether or not to offer him reinstate-ment?" Phillips answered:The only change that took place was that instead ofnot rehiring him because of his discharge in August1981, it would have been because of the dischargein November 1983.Phillips agreed that this so-called November 1983 dis-charge of Sanchez, to which he had referred, was a"pretend discharge." No such entries were made in San-chez' personnel file at the time. Sanchez had never beenreinstated or scheduled to work.5DiscussionOn this record, I reject Respondent Employer's con-tention that diseriminatee Sanchez•had he been offeredreinstatement in compliance with the Board and courtorder•would have been discharged for violating its ab-senteeism policy. I find the testimony of industrial rela-tions director Phillips, in support of this assertion, to beincredible, remote, and speculative. Thus, as detailedsupra, Phillips initially relied on the Employer's so-calledoral 3-day no-call absenteeism policy. Phillips assertedthat, because Sanchez would not have called in for 3days, he would have been terminated. First, there isnothing in this record to suggest that Sanchez was madeaware of such a policy or advised of its application tohim as a discriminatee. Second, it is clear that the pur-pose of such a policy was to remove personnel whowere scheduled to work and were absent without noticeof any kind for 3 consecutive days. Such employeesThe three day rule, putting it in proper context, at the time San-chez would have been eligible for rehire, he would have received aregistered letter from me advising him that he had x amount of daysto return to work or at least contact me and make arrangements forhis return to work ***, and at the time it would have been discussedas to, you know, whatever he was asking could be accommodated5 Jack Gambill, president of the Union and an employee of Respond-ent, testified that during his 10 years of employment, neither Phillips norany other representative of the Company has ever told him "that an em-ployee who is absent for three or more consecutive days and who fails tocall into the Foundry is automatically ineligible for rehire " AUBURN FOUNDRY, INC.245were deemed by the Employer to have voluntarily quit.Clearly, such a policy was never intended, or could havebeen intended, to apply to an unlawfully discharged em-ployee who was waiting an offer of reinstatement, incompliance with a Board and court order.Phillips then shifted to the Employer's so-called pro-gressive discipline policy and argues that SanchezŠif hehad been offered reinstatementŠwould have receivedfour warnings for unexcused absences and discharged.This would take about 3 weeks. Here, too, this policywas intended to apply to employees scheduled to reportfor work. It was clearly not intended to apply to a dis-criminatee who was waiting compliance with a Boardand court order. It is true, as counsel for Respondentnotes, the Employer has maintained a vigorous absentee-ism policy. This policy, however, was applied to em-ployees who were scheduled to report to work at speci-fied times. In fact, the Employer has granted leaves andbeen more tolerant when dealing with personnel drugand alcohol treatment problems. ( See R. Exh. 15.)In sum, I do not believe Phillips' testimony to theeffect that he would have fired Sanchez about December1983, if he had offered Sanchez reinstatement becauseSanchez would have been in violation of the companyabsenteeism policies. I am persuaded here that Phillips, inan attempt to diminish the Employer's backpay obliga-tion, has seized on this pretext. Further, I find this citedreason to be both remote and speculative. We reallyhave no way of knowing what would have happened ifthe Employer in fact had offered Sanchez reinstatement,as it was obligated to do under law. If one must specu-late, or "pretend," as Phillips testified, one may speculatethat the authorities incarcerating Sanchez, in the face ofan offer of reinstatement, may have worked out somereasonable accommodation with the Employer. In viewof the nature of the offense, such a possibility is lessspeculative and remote than Phillips' assertion.66 As noted, I find Phillips' testimony, recited supra, to be incredible.His testimony was at times incomplete, contradictory, vague, and un-There is no remaining dispute here regarding the grossand net backpay allegations of the specification. Accord-ingly, an order will be entered for the alleged amountdue with interest. The Employer therefore owes in totalnet backpay to Sanchez, $14,131.03, together with inter-est, as alleged in the specification.7On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Auburn Foundry, Inc., Auburn, Indi-ana, its officers, agents, successors, and assigns, are or-dered to pay George Sanchez the amount of $14,131.03,as net backpay due, plus interest as prescribed in FloridaSteel Corp., 231 NLRB 651 (1977), less tax withholdingsrequired by Federal and state laws.clear. Insofar as his testimony contradicts the testimony of Gambill, Icredit the testimony of Gambill as more forthright, reasonable, and reli-able.7 Counsel for Respondent, in his postheanng brief, relies on cases suchas Jacob E. Decker & Sons, 244 NLRB 875 (1979), and Marine Welding &Repair, 202 NLRB 553 (1973). Decker involved the question whether areinstatement remedy was appropriate in view of the postdischargefelony convictions of the employees As discussed above, RespondentEmployer does not contend here that discrimmatee Sanchez' convictionrendered him unfit for further employment. Marine Welding involved thequestion whether an employee's "backpay period should be terminatedbecause his employment with respondent would have ceaseddue to an interplay of [lus] misconduct and respondent's personnel poli-cies" The administrative law judge found- "I am not convinced that re-spondent would have severed [the employee] from its employment rollsunder its work rule that employees must report for work on a Satur-day or suffer discharge on the following Monday because of the ab-sence," Under the circumstances, Decker and Marine Welding are notcontrolling here8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses